Citation Nr: 9903537	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for neuropathy of the lower 
extremities as a result of VA hospitalizations in 1986 and 
1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  This appeal arises from an October 1995 rating 
decision of the Huntington, West Virginia Regional Office 
(RO).  The case was remanded by the Board to the RO in April 
1997 to afford the veteran a Travel Board hearing.  In July 
1997, the veteran testified at a Travel Board hearing before 
the undersigned member of the Board.  The case was remanded 
in April 1998 for additional evidentiary development.


REMAND

The veteran contends that he suffers from lower extremity 
neuropathy that is the result of prostate surgery performed 
at a VA medical facility in 1986 and 1987.  At the July 1997 
Travel Board hearing, the veteran testified that spinal taps 
performed during the referenced hospitalizations injured a 
nerve and resulted in tingling and a feeling like there was a 
"red hot poker" in his lower extremities.  In the April 
1998 Board remand, it was noted that a June 1987 VA hospital 
report showed that the veteran had undergone a transurethral 
resection of the prostate 6 months prior.  Pathology at that 
time showed a well differentiated adenocarcinoma of the 
prostate.  

Pursuant to the Board remand, complete hospital records were 
to be obtained from the 1986 and 1987 VA hospitalizations.  A 
May 1998 notation indicates that the Allen Park VAMC had 
relocated to Detroit; a notation from the Detroit VAMC 
indicates that all of the veteran's records had been 
transferred to the Huntington VAMC in February 1991.  In June 
1998, the RO requested all hospital records from 1986 and 
1987 from the Huntington VAMC.  In that same month, the RO 
received what appears to be complete hospital records 
relating to the June 1987 hospitalization; however, no 
records were forwarded from the 1986 hospitalization.  

Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board emphasizes 
the critical importance of obtaining the complete records of 
the veteran's 1986 hospitalization in connection with his 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.

A January 1993 report from Cabell Huntington Hospital 
includes an assessment of pain radiating down the legs and 
nerve entrapment probably from previous surgeries.  An 
examination to clarify the cause of the alleged disability is 
needed.  In addition, a September 1995 VA neurological 
examination report includes an assessment of no evidence of 
nerve damage to the lower extremities from prostate surgeries 
in 1986 or 1987.  The examiner requested that EMG studies of 
the lower extremities be obtained.  There is no record that 
this was accomplished.   

Under the circumstances, this case must be REMANDED to the RO 
for the following:

1.  A records development specialist at 
the RO should personally contact the 
Director of the Huntington VA medical 
center or a designee and request that an 
exhaustive search be conducted for the 
complete, original clinical records (or 
certified copies thereof) of the 
veteran's late 1986 hospitalization for 
prostate surgery at the Allen Park VAMC.  
This should include all hospital summary 
reports, admission physical examination 
reports, consultation reports, special 
studies, x-rays reports, operation 
reports, progress notes, doctors' orders, 
doctors' and nurses' notes, and any other 
associated clinical reports.  All records 
obtained should be associated with the 
claims folder.

If the additional records obtained as a 
result of this search do not include all 
of the above mentioned records requested, 
the RO records development specialist 
should prepare and associate with the 
claims folder a report for the record 
describing in detail the nature of the 
medical record search conducted, and 
certifying if such is the case, and in 
accordance with the mandate of the United 
States Court of Veterans Appeals in Dixon 
v. Derwinski, 3 Vet. App (1992) that all 
such remaining original records have been 
irretrievably lost, and that further 
efforts to obtain them are not justified.  

2.  If the records of the veteran's 1986 
hospitalization at the Allen Park VAMC 
are not obtained from the Huntington 
VAMC, then the RO should repeat the 
development in paragraph one above with 
the Detroit VAMC.

3.  After the above mentioned records 
have been obtained, the RO should afford 
the veteran a VA neurological 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests to include an EMG of the lower 
extremities should be performed.  Based 
on a review of the medical evidence and 
the current examination, the neurologist 
should determine whether it is at least 
as likely as not that neuropathy of the 
lower extremities, if any, was the result 
of VA surgical treatment administered at 
the Allen Park VAMC in 1986 and June 
1987.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  The reasons for all 
opinions should be discussed in detail.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
been obtained, appropriate corrective 
action should be implemented.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC), to include 
the consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination (the RO should also include 
in the claims folder a copy of the letter 
scheduling the veteran for an 
examination).  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 State. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


